IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 24, 2009
                                 No. 08-60797
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

EDDIE SHORTY
                                            Plaintiff-Appellant

v.

JIMMY MELTON, Captain, Watch Commander, in his personal and official
capacity; ANTHONY TAYLOR, Lieutenant, Escort Team, in his personal and
official capacity; LOLA NELSON, Lieutenant, Disciplinary Chairperson, in his
personal and official capacity; LAWRENCE KELLY, Superintendent, in his
personal and official capacity

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:07-CV-135


Before GARWOOD, SMITH and STEWART, Circuit Judges.
PER CURIAM:*
      Eddie Shorty, Mississippi prisoner # 26507, proceeding pro se, appeals the
dismissal of his pro se, in forma pauperis (IFP) civil rights complaint for failure
to state a claim upon which relief may be granted.              See 28 U.S.C. §
1915(e)(2)(B)(i), § 1915(g).   Shorty’s complaint alleged, inter alia, that the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60797

confiscation of his bedding for eighteen days and of his clothing for over two
months in the winter of 2007, forcing him “to sleep on a concrete slab with only
my shorts in the winter,” violated his rights under the Eighth Amendment.
      Given the liberality to be afforded pro se pleadings and the absence of a
Spears hearing or the like, we conclude that this sua sponte dismissal for failure
to state a claim, without leave to amend, was error. See, e.g., Wilson v. Seiter,
111 S.Ct. 2321, 2326-27 (1991); Helling v. McKinney, 113 S.Ct. 2475, 2480
(1993).
      The district court’s judgment is vacated and the cause is remanded for
further proceedings not inconsistent herewith.
                         VACATED and REMANDED




                                        2